Citation Nr: 9925612	
Decision Date: 09/08/99    Archive Date: 09/21/99

DOCKET NO.  95-16 073	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disorder.

2.  Entitlement to service connection for disability 
exhibited by numbness in both hands.

3.  Entitlement to an evaluation in excess of 10 percent for 
a right shoulder disability, including degenerative joint 
disease.

4.  Entitlement to a compensable evaluation for a gluteal 
crease scar, left hand, status post cystectomy.

5.  Entitlement to an evaluation in excess of 10 percent for 
a hiatal hernia.


REPRESENTATION

Appellant represented by:	The American Legion

ATTORNEY FOR THE BOARD

Robin M. Webb, Associate Counsel


INTRODUCTION

The veteran had active service from July 1968 to July 1972, 
from October 1974 to September 1976, and from June 1979 to 
March 1994.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating action of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Paul, Minnesota, 
which denied the veteran's claim of entitlement to service 
connection for a cervical spine disability, his claim of 
entitlement to service connection for a disability manifested 
by numbness in both hands, and his claims of entitlement to 
increased evaluations for a right shoulder disability, a 
gluteal crease scar, and for a hiatal hernia.


REMAND

Current review of the veteran's claims file shows that the 
veteran's appeal was first before the Board in January 1999.  
At that time, it was remanded for further development.  
Specifically, the Board noted that the veteran's service 
representative had stated twice that additional medical 
records had been received on August 20, 1998, and on August 
25, 1998.  This referenced evidence could not be located in 
the veteran's claims file, and, as such, the Board was unable 
to substantiate the accuracy of the veteran's service 
representative's allegations as to the existence and 
relevancy of this purported evidence.  Accordingly, the 
Houston RO was directed to obtain an authorization for 
release from the veteran as to these medical records and to 
request these medical records from the provider (Brainerd 
Medical Center), incorporating them into the claims file.

In correspondence to the veteran, dated January 26, 1999, the 
Houston RO asked the veteran to complete an authorization 
form as to these records, if he had received treatment since 
October 1996.  The veteran was informed that the evidence 
should be submitted as soon as possible, preferably within 60 
days.  The veteran was also informed that in any case, the 
evidence must be received by the Houston RO within one year 
from the date of this correspondence.

In March 1999, after 60 days had passed without response from 
the veteran, the Houston RO provided the veteran with a 
supplemental statement of the case as to all five issues on 
appeal, in which it confirmed and continued its previous 
determinations.  As to all five issues, the Houston RO stated 
that the veteran had failed to assist in the development of 
his appeal by not responding to the January 1999 
correspondence.

In an August 1999 Written Brief Presentation, the veteran's 
service representative asserted that the Houston RO had 
failed to comply with the Board's January 1999 remand 
directives, pursuant to Stegall v. West, 11 Vet. App. 268 
(1998), in that the Houston RO had informed the veteran that 
he had one year from the date of correspondence in which to 
submit the requested authorization and evidence.  
Subsequently, the Houston RO issued a supplemental statement 
of the case in March 1999, after only a 60-day period with no 
response from the veteran.  In effect, the veteran's service 
representative asserts that the veteran has until January 26, 
2000, to respond to the Houston RO's request and that the 
veteran's appeal must be returned to the Houston RO until 
then.  Though not technically a Stegall violation, since the 
Board did not instruct the RO to give the veteran one year to 
respond, the representative's point  that the veteran may be 
under the assumption that he has one year to respond is 
valid.  

In light of the above, the issues on appeal will not be 
decided pending a REMAND for the following action:

1.  The RO should afford the veteran the 
remainder of the one year period to 
complete an authorization form for 
private treatment records, and if the 
form is received, attempt to obtain those 
records.  The RO should then review the 
veteran's claim as to all five issues on 
appeal if additional evidence is 
obtained, and if appropriate, the veteran 
and his representative should be provided 
with a supplemental statement of the 
case, which should include a full 
discussion of actions taken on the 
veteran's claim and the reasons and bases 
for such actions.  The applicable 
response time should be allowed.

In taking this action, the Board implies no conclusion as to 
any outcome warranted as to any issue on appeal.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 



remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.




		
	Thomas J. Dannaher
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).












